



EXHIBIT 10.1(iv)
CHANGE OF CONTROL AGREEMENT
THIS AGREEMENT is entered into as of the ____ day of September, 2018 (the
"Effective Date") by and between Capitol Federal Financial, Inc. ("CFF"), a
Maryland corporation, and Robert D. Kobbeman (the "Executive").
WITNESSETH:
WHEREAS, CFF owns 100% of the outstanding stock of Capitol Federal Savings Bank
(the "Bank"), a federally chartered savings bank;
WHEREAS, Executive is an Executive Vice President of the Bank, and as such is a
key executive officer whose continued dedication, availability, advice and
counsel to CFF and the Bank is deemed important to the Boards of Directors of
CFF and the Bank and to the stockholders of CFF;
WHEREAS, CFF wishes to retain the services of Executive free from any
distractions or conflicts that could arise as a result of a change in control of
CFF or the Bank.
NOW, THEREFORE, to assure CFF of Executive's continued dedication, the
availability of his advice and counsel to the Board of Directors of CFF free of
any distractions resulting from a change of control, and for other good and
valuable consideration, the receipt and adequacy whereof each party hereby
acknowledges, CFF and Executive hereby agree as follows:
1.    TERM OF AGREEMENT: This Agreement shall remain in effect until cancelled
by either party hereto, upon not less than 24 months prior written notice to the
other party.
2.    CHANGE IN CONTROL: If the Executive's employment by the Bank or CFF shall
be terminated by the Bank or CFF, or any successor thereto, other than for Cause
or as a result of the Executive's death, disability or retirement, or terminated
by the Executive for Good Reason, all as defined in Appendix A attached hereto
("Appendix A"), in either case within six (6) months preceding or twenty-four
(24) months following a Change in Control of CFF or the Bank, then CFF shall:
(a)    Pay to the Executive in cash upon the later of the date of such Change of
Control or the effective date of the Executive's termination with CFF or the
Bank, an amount equal to 299% of the Employee's "base amount" as determined
under Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code").
(b)    For purposes of this Agreement, a Change of Control of CFF occurs in any
of the following events: (i) the acquisition by any "person" or "group" (as
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
("Exchange Act")), other than CFF, any subsidiary of CFF or their employee
benefit plans, directly or indirectly, as "beneficial owner" (as defined in Rule
13d-3, under the Exchange Act) of securities of CFF representing ten percent
(10%) or more of either the then outstanding shares or the combined voting power
of the then outstanding securities of CFF; (ii) either a majority of the
directors of CFF elected at CFF's annual stockholders’ meeting shall have been
nominated for election other than by or at the direction of the "incumbent
directors" of CFF, or the "incumbent directors" shall cease to constitute a
majority of the directors of CFF. The term "incumbent director" shall mean any
director who was a director of CFF on the Effective Date and any individual who
becomes a director of CFF subsequent to the Effective Date and who is elected or
nominated by or at the direction of at least two-thirds of the then incumbent
directors; (iii) the stockholders of CFF approve (x) a merger, consolidation or
other business combination of CFF with any other "person" or "group" (as defined
in Sections 13(d) and 14(d) of the Exchange Act) or affiliate thereof, other
than a merger or consolidation that would result in the outstanding common stock
of CFF immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into common stock of the surviving entity or a
parent or affiliate thereof) at least fifty percent (50%) of the outstanding
common stock of CFF or such surviving entity or a parent or affiliate thereof
outstanding immediately after such merger, consolidation or other business
combination, or (y) a plan of complete liquidation of CFF or an agreement for
the sale or disposition by CFF of all or substantially all of CFF's assets; or
(iv) any other event or circumstance which is not covered by the foregoing
subsections but which the Board of Directors of CFF determines to affect control
of CFF and with respect to which the Board of Directors adopts a resolution that
the event or circumstance constitutes a Change of Control for purposes of the
Agreement.





--------------------------------------------------------------------------------





The Change of Control Date is the date on which an event described in (i), (ii),
(iii) or (iv) occurs.
3.    LIMITATION OF BENEFITS: It is the intention of the parties that no payment
be made or benefit provided to the Executive that would constitute an "excess
parachute payment" within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by CFF or the imposition of an excise tax on the Executive under Section 4999 of
the Code. If the independent accountants serving as auditors for CFF immediately
prior to the date of a Change of Control determine that some or all of the
payments or benefits scheduled under this Agreement, when combined with any
other payments or benefits provided to the Executive on a Change of Control,
would constitute nondeductible excess parachute payments by CFF or any affiliate
under Section 280G of the Code, then the payments or benefits scheduled under
this Agreement will be reduced to one dollar less than the maximum amount which
may be paid or provided without causing any such payments or benefits scheduled
under this Agreement or otherwise provided on a Change of Control to be
nondeductible. The determination made as to the reduction of benefits or
payments required hereunder by the independent accountants shall be binding on
the parties. The Executive shall have the right to designate within a reasonable
period which payments or benefits will be reduced; provided, however, that if no
direction is received from the Executive, CFF shall implement the reductions by
reducing or eliminating payments required under this Agreement.
4.    LITIGATION - OBLIGATIONS - SUCCESSORS:
(a)    If litigation shall be brought or arbitration commenced to challenge,
enforce or interpret any provision of this Agreement, and such litigation or
arbitration does not end with judgment in favor of CFF, CFF hereby agrees to
indemnify the Executive for his reasonable attorney's fees and disbursements
incurred in such litigation or arbitration.
(b)    CFF's obligation to pay the Executive the compensation contemplated
herein and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
CFF may have against him or anyone else. All amounts payable by CFF hereunder
shall be paid without notice or demand. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.
(c)    CFF will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of CFF, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in its
entirety. Failure of CFF to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to the compensation described in Section 2. As used in this Agreement,
"CFF" shall mean Capitol Federal Financial, Inc. and any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 4 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.
5.    NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:






If to CFF:
Robert D. Kobbeman






Capitol Federal Financial, Inc.
700 South Kansas Ave.
Topeka, Kansas 66603

or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.







--------------------------------------------------------------------------------





6.    MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing, signed by the Executive and on behalf of CFF
by such officer as may be specifically designated by the Board of Directors of
CFF. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Kansas.
7.    INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
8.    SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.
9.    HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.
10.    ARBITRATION: Any dispute, controversy or claim arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Topeka, Kansas (or as close thereto as feasible) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. CFF shall pay all administrative fees associated with such arbitration.
Judgment may be entered on the arbitrator's award in any court having
jurisdiction.
11.    CONFIDENTIALITY:
(a)    The Executive acknowledges that CFF may disclose certain confidential
information to the Executive during the term of this Agreement to enable him to
perform his duties hereunder. The Executive hereby covenants and agrees that he
will not, without the prior written consent of CFF, during the term of this
Agreement or at any time thereafter, disclose or permit to be disclosed to any
third party by any method whatsoever any of the confidential information of CFF,
nor shall Executive use such confidential information to the detriment of CFF,
the Bank or their successors. For purposes of this Agreement, "confidential
information" shall include, but not be limited to, any and all records, notes,
memoranda, data, ideas, processes, methods, techniques, systems, formulas,
patents, models, devices, programs, computer software, writings, research,
personnel information, customer information, CFF' s financial information,
plans, or any other information of whatever nature in the possession or control
of CFF which has not been published or disclosed to the general public, or which
gives to CFF an opportunity to obtain an advantage over competitors who do not
know of or use it. The Executive further agrees that if his employment hereunder
is terminated for any reason, he will leave with CFF and will not take originals
or copies of any records, papers, programs, computer software and documents and
all matter of whatever nature which bears secret or confidential information of
CFF.
(b)    The foregoing paragraph shall not be applicable if and to the extent the
Executive is required to testify in a judicial or regulatory proceeding pursuant
to an order of a judge or administrative law judge issued after the Executive
and his legal counsel urge that the aforementioned confidentiality be preserved.
(c)    The foregoing covenants will not prohibit the Executive from disclosing
confidential or other information to other employees of CFF or any third parties
to the extent that such disclosure is necessary to the performance of his duties
under this Agreement.









--------------------------------------------------------------------------------





12.     COMPLIANCE WITH SECTION 409A OF THE CODE: Notwithstanding anything
herein to the contrary, any payments to be made in accordance with this
Agreement shall not be made prior to the date that is 185 calendar days from the
date of termination of employment of the Executive if it is determined by CFF in
good faith that such payments are subject to the limitations set forth at
Section 409A of the Code and regulations promulgated thereunder, and payments
made in advance of such date would result in the requirement that Executive pay
additional interest and taxes in accordance with Section 409A(a)(1)(B) of the
Code.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date referred to above.
EXECUTIVE






ATTEST:                                             
                            




CAPITOL FEDERAL FINANCIAL, INC.






ATTEST:                         By:                     







--------------------------------------------------------------------------------







APPENDIX A TO CHANGE OF CONTROL AGREEMENT


Definitions:


"Cause" shall mean personal dishonesty, willful misconduct, breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of the Change of Control Agreement.
"Good Reason" shall mean:
(i)    The assignment of duties to the Executive by CFF or the Bank or any
successor thereto which (A) are materially different from the Executive's duties
on the date hereof, or (B) result in the Executive having significantly less
authority and/or responsibility than he has on the date hereof, without his
express written consent;
(ii)    The removal of the Executive from or any failure to re-elect him to the
position of Executive Vice President except in connection with a termination of
his employment by CFF for Cause or by reason of the Executive's disability;
(iii)    A reduction by CFF or the Bank of the Executive's then current base
salary;
(iv)    The failure of CFF or the Bank to provide the Executive with
substantially the same fringe benefits (including paid vacations) that were
provided to him immediately prior to the date hereof; or
(v)    The failure of CFF to obtain the assumption of and agreement to perform
this Agreement by any successor as contemplated in Section 4(c) of the Change of
Control Agreement.





